             Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :   CIVIL ACTION
    MATTHEW GRINAGE AKA KIMBERLY                      :
    GRINAGE,                                          :   Case No. 2:21-cv-00820-CB
                                                      :
                 Plaintiff,                           :   Jury Trial Demanded
         v.                                           :
                                                      :   Electronically Filed
    EXTENDED STAY AMERICA, INC.;                      :
    MATTHEW FIGURSKI IN HIS                           :
    INDIVIDUAL CAPACITY,                              :
                                                      :
                 Defendants.                          :
                                                      :

                ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendants ESA MANAGEMENT, LLC (“ESA”)1 and MATTHEW FIGURSKI

(“Figurski”), collectively referred to herein as “Defendants”, by and through the undersigned

counsel, hereby answer Plaintiff’s Complaint as follows:

                     I.       RESPONSE TO ALLEGATIONS RELATING
                              TO PARTIES, JURISDICTION, AND VENUE

        1.      Defendants admit that Plaintiff is an adult individual. Defendants lack knowledge

or information sufficient to determine the truth of the remaining allegations contained in Paragraph

1 of the Complaint and, therefore, deny the same.

        2.      Defendants deny that Extended Stay America, Inc. is a properly named Defendant

in this matter, and thus deny the allegations contained in Paragraph 2 of the Complaint. By way

of further response, the Parties have agreed and stipulated that the correct corporate defendant in

this case is ESA Management, LLC, defined above as “ESA.” ESA is a for profit limited liability




1
 The Parties have agreed and stipulated that the correct corporate defendant in this action is ESA
Management, LLC.
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 2 of 28




company headquartered in North Carolina.           ESA conducts business in Allegheny County,

Pennsylvania.

       3.        Defendants admit that Figurski is an adult individual, that he is a management level

employee at ESA, and that he was previously Plaintiff’s supervisor. Defendants lack knowledge

or information sufficient to determine what Plaintiff means by the remaining allegations contained

in Paragraph 3 of the Complaint and, therefore, deny the same.

       4.        The allegations contained in Paragraph 4 of the Complaint are conclusions of law

to which no response is required. To the extent a response is deemed necessary, Plaintiff’s

allegations related to jurisdiction are admitted. Defendants expressly deny that they violated Title

VII as alleged in this lawsuit. Defendants deny any and all remaining allegations in Paragraph 4

of the Complaint.

       5.        The allegations contained in Paragraph 5 of the Complaint are conclusions of law

to which no response is required. To the extent a response is deemed necessary, Plaintiff’s

allegations related to venue are admitted. Defendants expressly deny that they engaged in any

unlawful conduct towards Plaintiff.       Defendants deny any and all remaining allegations in

Paragraph 5 of the Complaint.

                      II.     RESPONSE TO FACTUAL ALLEGATIONS

       6.        Defendants incorporate by reference their responses to Paragraphs 1 through 5 of

the Complaint.

       7.        Defendants admit that Plaintiff applied for a position at ESA and spoke with

Figurski prior to Plaintiff’s hire.     Defendants lack knowledge or information sufficient to

determine what Plaintiff means by “the position” or specifically when Plaintiff alleges Plaintiff

spoke with Figurski, and thus deny any and all remaining allegations contained in Paragraph 7 of

the Complaint.


                                                  2
             Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 3 of 28




        8.      Denied.

        9.      Denied.

        10.     Denied as stated. By way of further response, Defendants admit only that Plaintiff

did not disclose during Plaintiff’s interview with Figurski that Plaintiff was transgender. The

remaining allegations contained in Paragraph 10 of the Complaint are denied.

        11.     Defendants lack knowledge or information sufficient to determine the truth of the

allegations contained in Paragraph 11 and thus deny the same.

        12.     Defendants lack knowledge or information sufficient to determine what Plaintiff

means by the allegations set forth in Paragraph 12 of the Complaint and thus deny the same.

        13.     Denied.

        14.     The document referred to by Plaintiff in Plaintiff’s Complaint and attached as

Exhibit 1 as the April 10, 2021 Letter is in writing, speaks for itself, and is the best evidence of its

contents; therefore, all allegations or characterizations of fact relating to the letter are denied. To

the extent Plaintiff alleges that this letter was presented to Figurski on April 10, 2020, Paragraph

14 of the Complaint is denied. Defendants deny any and all remaining allegations contained in

Paragraph 14.

        15.     Denied. By way of further response, Figurski did not make negative comments to

Plaintiff about transgender people, and did not threaten Plaintiff’s employment for being

transgender.

        16.     Denied.    By way of further response, Defendant ESA has no record of any

complaint by Plaintiff about Figurski to ESA’s hotline.

        17.     Denied.

        18.     Denied.




                                                   3
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 4 of 28




       19.     Denied.

       20.     Denied.

       21.     Denied.

       22.     Denied.

       23.     Denied.

       24.     Admitted. By way of further response, Plaintiff’s employment was terminated due

to repeated violations of company policy for which Plaintiff was provided warnings.

       25.     Denied. By way of further response, the incident leading to Plaintiff’s separation

from employment involved Plaintiff demonstrating unacceptable behavior in the face of an

emergency situation – specifically, Plaintiff refused to assist a guest who was trapped in her room

or call the fire department to respond to the same, and refused requests made by responding

firefighters after a guest was forced to call for emergency services instead. Plaintiff’s termination

was not related to Plaintiff’s clothing or mask, and Defendants are not aware of “people” making

complaints regarding the same.

       26.     Denied. To the contrary, Defendants’ employees are specifically instructed to

contact the police and/or fire department during emergency situations.

       27.     Defendants lack knowledge or information sufficient to determine the truth of the

allegations in Paragraph 27 of the Complaint and thus deny the same.

       28.     Defendants admit only that Plaintiff wore a mask to work that did not appear to be

a common paper or cloth mask. Defendants lack knowledge or information sufficient to determine

the truth of the remaining allegations in Paragraph 28 of the Complaint and thus deny the same.

       29.     Denied.




                                                 4
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 5 of 28




       30.       Paragraph 30 is a transitional clause and contains no allegations of fact; therefore,

a response is not required.

                                      DENIAL OF COUNT I
                                Alleged Hostile Work Environment
                                     Grinage v. Extended Stay

       31.       Defendants incorporate by reference their responses to Paragraphs 1 through 30 of

the Complaint.

       32.       Denied. Defendants incorporate their responses to Paragraphs 14, 16, and 19-22 of

the Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

Defendants deny any and all remaining allegations in Paragraph 32 of the Complaint.

       33.       Defendants deny that Plaintiff was subjected to harassment on the basis of sex.

Defendants incorporate their responses to Paragraphs 15, 17, 21 and 23 of the Complaint. This

claim is not brought against Figurski, and thus requires no response from Figurski. To the extent

a response from Figurski is deemed necessary, the allegations are denied. Defendants deny any

and all remaining allegations in Paragraph 33 of the Complaint.

       34.       Defendants deny that Plaintiff was subjected to harassment for being transgender.

Defendants incorporate their responses to Paragraphs 14, 16, and 19-22 of the Complaint. This

claim is not brought against Figurski, and thus requires no response from Figurski. To the extent

a response from Figurski is deemed necessary, the allegations are denied. Defendants deny any

and all remaining allegations in Paragraph 34 of the Complaint.

       35.       Defendants deny that Plaintiff was subjected to harassment, severe harassment,

and/or a hostile work environment. Plaintiff’s Complaint does not contain a Paragraph 19(c), and

Defendants thus deny all allegations related to the same. This claim is not brought against Figurski,

and thus requires no response from Figurski. To the extent a response from Figurski is deemed


                                                   5
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 6 of 28




necessary, the allegations are denied. Defendants deny any and all remaining allegations in

Paragraph 35 of the Complaint.

       36.      Defendants deny that Plaintiff was harassed and/or subjected to a hostile work

environment.    Defendants incorporate by reference their response to Paragraph 17 of the

Complaint. Defendants lack knowledge or information sufficient to determine what Plaintiff

believed and thus deny the same. This claim is not brought against Figurski, and thus requires no

response from Figurski.    To the extent a response from Figurski is deemed necessary, the

allegations are denied. Defendants deny any and all remaining allegations in Paragraph 36 of the

Complaint.

       37.     Defendants deny that Plaintiff was subjected to a hostile work environment.

Defendants incorporate by reference their response to Paragraphs 15-18 of the Complaint. This

claim is not brought against Figurski, and thus requires no response from Figurski. To the extent

a response from Figurski is deemed necessary, the allegations are denied. Defendants deny any

and all remaining allegations in Paragraph 37 of the Complaint.

       38.     Defendants deny that Plaintiff was subjected to a hostile work environment.

Defendants incorporate by reference their response to Paragraphs 16, 18-24, and 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

Defendants deny any and all remaining allegations in Paragraph 38 of the Complaint.

       39.     Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.    To the extent a response from Figurski is deemed necessary, the

allegations are denied.




                                               6
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 7 of 28




                                    DENIAL OF COUNT II
                                       Alleged Retaliation
                                    Grinage v. Extended Stay

          40.    Defendants incorporate by reference their responses to Paragraphs 1 through 39 of

the Complaint.

          41.    Denied. Defendants incorporate by reference their responses to Paragraphs 15, 17,

and 23 of the Complaint. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

denied.

          42.    Denied. Defendants deny that Plaintiff was subjected to adverse actions due to

protected activity. Defendants incorporate by reference their responses to Paragraphs 16, 18-22

and 25 of the Complaint. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

denied.

          43.    Denied. Defendants deny that Plaintiff was retaliated against in any manner.

Defendants incorporate by reference their responses to Paragraphs 18, 22, 24 and 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied.

          44.    Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT III
                                   Alleged Sex Discrimination
                                   Grinage v. Extended Stay

          45.    Defendants incorporate by reference their responses to Paragraphs 1 through 44 of

the Complaint.


                                                 7
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 8 of 28




       46.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their responses to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, Figurski admits only that Plaintiff was terminated. Defendants deny any and

all remaining allegations in Paragraph 46 of the Complaint.

       47.       Denied. Plaintiff was not terminated for being transgender. Defendants incorporate

by reference their responses to Paragraphs 8, 16, 18, 19, and 22-24 of the Complaint. This claim

is not brought against Figurski, and thus requires no response from Figurski. To the extent a

response from Figurski is deemed necessary, the allegations are denied.

       48.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                     DENIAL OF COUNT IV
                                    Alleged Sex Discrimination
                                    Grinage v. Extended Stay

       49.       Defendants incorporate by reference their responses to Paragraphs 1 through 48 of

the Complaint.

       50.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, he admits only that Plaintiff was terminated. Defendants deny any and all

remaining allegations in Paragraph 50 of the Complaint.

       51.       Denied. Plaintiff was not fired for being transgender. Defendants incorporate by

reference their responses to Paragraphs 8, 16, 18, 19, and 22-24 of the Complaint. This claim is




                                                 8
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 9 of 28




not brought against Figurski, and thus requires no response from Figurski. To the extent a response

from Figurski is deemed necessary, the allegations are denied.

       52.       Denied. Defendants incorporate by reference their response to Paragraph 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

       53.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                     DENIAL OF COUNT V
                                 Alleged Religious Discrimination
                                     Grinage v. Extended Stay

       54.       Defendants incorporate by reference their responses to Paragraphs 1 through 53 of

the Complaint.

       55.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, the remaining allegations are denied. Defendants deny any and all remaining

allegations in Paragraph 55 of the Complaint.

       56.       Denied. Plaintiff’s termination was not related to religion. Further, Figurski does

not identify as “Christian,” and did not expect Plaintiff to confirm to any purported interpretation

of Christianity. Defendants incorporate by reference their responses to Paragraphs 8 and 22 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.




                                                  9
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 10 of 28




       57.       Denied. Defendants incorporate by reference their response to Paragraph 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied.

       58.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT VI
                                Alleged Disability Discrimination
                                    Grinage v. Extended Stay

       59.       Defendants incorporate by reference their responses to Paragraphs 1 through 58 of

the Complaint.

       60.       Defendants lack knowledge or information sufficient to determine the truth of the

allegations and thus deny the same. Further, this claim is not brought against Figurski, and thus

requires no response from Figurski. To the extent a response from Figurski is deemed necessary,

the allegations are denied. Defendants deny any and all remaining allegations in Paragraph 60 of

the Complaint.

       61.       Defendants lack knowledge or information sufficient to determine the truth of the

allegations and thus deny the same. Further, this claim is not brought against Figurski, and thus

requires no response from Figurski. To the extent a response from Figurski is deemed necessary,

the allegations are denied. Defendants deny any and all remaining allegations in Paragraph 61 of

the Complaint.

       62.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is




                                                10
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 11 of 28




deemed necessary, the remaining allegations are denied. Defendants deny any and all remaining

allegations in Paragraph 62 of the Complaint.

       63.       Denied. Plaintiff’s termination was not discriminatory, and Plaintiff was not

terminated due to complaints about Plaintiff’s mask. Indeed, Defendants are aware of no such

complaints. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

       64.       Denied. By way of further response, Plaintiff was not terminated due to complaints

about Plaintiff’s mask, and Plaintiff was not instructed not to wear a mask. Indeed, ESA guests

and employees were required to wear masks during the COVID-19 pandemic. This claim is not

brought against Figurski, and thus requires no response from Figurski. To the extent a response

from Figurski is deemed necessary, the allegations are denied.

       65.       Denied. Plaintiff was not terminated because of Plaintiff’s mask. This claim is not

brought against Figurski, and thus requires no response from Figurski. To the extent a response

from Figurski is deemed necessary, the allegations are denied.

       66.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT VII
                               Alleged Hostile Work Environment
                                    Grinage v. Extended Stay

       67.       Defendants incorporate by reference their responses to Paragraphs 1 through 66 of

the Complaint.

       68.       Denied. Defendants incorporate by reference their responses to Paragraphs 14, 16,

and 19-22 of the Complaint. Defendants deny that Plaintiff was subjected to harassment based on




                                                 11
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 12 of 28




sex. This claim is not brought against Figurski, and thus requires no response from Figurski. To

the extent a response from Figurski is deemed necessary, the allegations are denied.

       69.     Defendants deny that Plaintiff was subjected to harassment.               Defendants

incorporate by reference their responses to Paragraphs 15, 17, 21, and 23 of the Complaint. This

claim is not brought against Figurski, and thus requires no response from Figurski. To the extent

a response from Figurski is deemed necessary, the allegations are denied. Defendants deny any

and all remaining allegations in Paragraph 69 of the Complaint.

       70.     Defendants deny that Plaintiff was harassed based on transgender status.

Defendants incorporate by reference their responses to Paragraphs 14, 16, and 19-22 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

Defendants deny any and all remaining allegations in Paragraph 70 of the Complaint.

       71.     Defendants deny that Plaintiff was subjected to harassment, severe harassment,

and/or hostile work environment. Plaintiff’s Complaint does not contain a Paragraph 19(c), and

Defendants thus deny all allegations related to the same. This claim is not brought against Figurski,

and thus requires no response from Figurski. To the extent a response from Figurski is deemed

necessary, the allegations are denied. Defendants deny any and all remaining allegations in

Paragraph 71 of the Complaint.

       72.     Defendants deny that Plaintiff was harassed and/or subjected to a hostile work

environment.    Defendants incorporate by reference their response to Paragraph 17 of the

Complaint. Defendants lack knowledge or information sufficient to determine what Plaintiff

believed and thus deny the same. This claim is not brought against Figurski, and thus requires no

response from Figurski.     To the extent a response from Figurski is deemed necessary, the




                                                 12
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 13 of 28




allegations are denied. Defendants deny any and all remaining allegations in Paragraph 72 of the

Complaint.

          73.    Defendants deny that Plaintiff was subjected to a hostile work environment.

Defendants incorporate by reference their response to Paragraphs 15-18 of the Complaint. This

claim is not brought against Figurski, and thus requires no response from Figurski. To the extent

a response from Figurski is deemed necessary, the allegations are denied. Defendants deny any

and all remaining allegations in Paragraph 73 of the Complaint.

          74.    Defendants deny that Plaintiff was subjected to a hostile work environment.

Defendants incorporate by reference their response to Paragraphs 16, 18-24, and 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

Defendants deny any and all remaining allegations in Paragraph 74 of the Complaint.

          75.    Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT VIII
                                       Alleged Retaliation
                                    Grinage v. Extended Stay

          76.    Defendants incorporate by reference their responses to Paragraphs 1 through 76 of

the Complaint.

          77.    Denied. Defendants incorporate by reference their responses to Paragraphs 15, 17,

and 23 of the Complaint. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

denied.




                                                13
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 14 of 28




          78.    Denied. Defendants deny that Plaintiff was subjected to adverse actions due to

protected activity. Defendants incorporate by reference their responses to Paragraphs 16, 18-22

and 25 of the Complaint. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

denied.

          79.    Denied. Defendants deny that Plaintiff was retaliated against in any manner.

Defendants incorporate by reference their responses to Paragraphs 18, 22, 24 and 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

          80.    Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                     DENIAL OF COUNT IX
                                    Alleged Sex Discrimination
                                    Grinage v. Extended Stay

          81.    Defendants incorporate by reference their responses to Paragraphs 1 through 80 of

the Complaint.

          82.    Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, he admits only that Plaintiff was terminated. Defendants deny any and all

remaining allegations in Paragraph 82 of the Complaint.

          83.    Denied. Plaintiff was not terminated for being transgender. Defendants incorporate

by reference their responses to Paragraphs 8, 16, 18, 19, and 22-24 of the Complaint. This claim




                                                 14
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 15 of 28




is not brought against Figurski, and thus requires no response from Figurski. To the extent a

response from Figurski is deemed necessary, the allegations are denied.

       84.       Denied.    Plaintiff was not terminated for being transgender.         Defendants

incorporate by reference their responses to Paragraphs 8, 16, 18, 19, and 22-24 of the Complaint.

This claim is not brought against Figurski, and thus requires no response from Figurski. To the

extent a response from Figurski is deemed necessary, the allegations are denied.

       85.       Denied. Defendants incorporate by reference their response to Paragraph 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied.

       86.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                     DENIAL OF COUNT X
                                 Alleged Religious Discrimination
                                     Grinage v. Extended Stay

       87.       Defendants incorporate by reference their responses to Paragraphs 1 through 86 of

the Complaint.

       88.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, he admits only that Plaintiff was terminated.       Defendants deny any and all

remaining allegations in Paragraph 88 of the Complaint.

       89.       Denied. Plaintiff’s termination was not related to religion. Further, Figurski does

not identify as “Christian,” and did not expect Plaintiff to confirm to any purported interpretation

of Christianity. Defendants incorporate by reference their responses to Paragraphs 8 and 22 of the


                                                 15
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 16 of 28




Complaint. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

       90.       Denied. Defendants incorporate by reference their response to Paragraph 27 of the

Complaint. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied.

       91.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT XI
                                Alleged Disability Discrimination
                                    Grinage v. Extended Stay

       92.       Defendants incorporate by reference their responses to Paragraphs 1 through 92 of

the Complaint.

       93.       Defendants lack knowledge or information sufficient to determine the truth of the

allegations contained in Paragraph 93 and thus deny the same. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, the allegations are denied.

       94.       Defendants lack knowledge or information sufficient to determine the truth of the

allegations contained in Paragraph 94 and thus deny the same. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is

deemed necessary, the allegations are denied.

       95.       Defendants admit only that Plaintiff was terminated. Defendants incorporate by

reference their response to Paragraph 25 of the Complaint. This claim is not brought against

Figurski, and thus requires no response from Figurski. To the extent a response from Figurski is




                                                16
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 17 of 28




deemed necessary, he admits only that Plaintiff was terminated. Defendants deny any and all

remaining allegations in Paragraph 95 of the Complaint.

       96.       Denied. Plaintiff’s termination was not discriminatory, and Plaintiff was not

terminated due to complaints about Plaintiff’s mask. Indeed, Defendants are aware of no such

complaints. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

       97.       Denied. By way of further response, Plaintiff was not terminated due to complaints

about Plaintiff’s mask, and Plaintiff was never instructed not to wear a mask. Indeed, ESA guests

and employees were required to wear masks during the COVID-19 pandemic. This claim is not

brought against Figurski, and thus requires no response from Figurski. To the extent a response

from Figurski is deemed necessary, the allegations are denied.

       98.       Denied. Plaintiff was not terminated because of a mask. This claim is not brought

against Figurski, and thus requires no response from Figurski. To the extent a response from

Figurski is deemed necessary, the allegations are denied.

       99.       Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                    DENIAL OF COUNT XII
                                   Alleged False Imprisonment
                                    Grinage v. All Defendants

       100.      Defendants incorporate by reference their responses to Paragraphs 1 through 99 of

the Complaint.

       101.      Denied. Figurski did not detain Plaintiff without Plaintiff’s consent. Defendants

incorporate by reference their response to Paragraph 18 of the Complaint, and note that Paragraph

18 does not appear to discuss what Plaintiff claims it does in Paragraph 101.


                                                 17
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 18 of 28




       102.    Defendants deny that Plaintiff was detained as described in the Complaint. By way

of further response, Figurski did not detain Plaintiff without Plaintiff’s consent. Defendants further

deny that Figurski threatened Plaintiff’s employment and/or that Plaintiff initiated an internal

investigation against Figurski. Defendants deny any and all remaining allegations in Paragraph

102 of the Complaint.

       103.    Defendants deny that Plaintiff was detained as described in the Complaint. By way

of further response, Figurski did not detain Plaintiff without Plaintiff’s consent. Defendants deny

any and all remaining allegations in Paragraph 103 of the Complaint.

       104.    Denied.

                                   DENIAL OF COUNT XIII
                                       Alleged Assault
                                   Grinage v. All Defendants

       105.    Defendants incorporate by reference their responses to Paragraphs 1 through 104

of the Complaint.

       106.    Defendants deny that Figurski engaged in any violent or threatening behavior

towards Plaintiff and/or assaulted Plaintiff. Defendants incorporate by reference their response to

Paragraph 18 of the Complaint, and note that Paragraph 18 does not appear to discuss what Plaintiff

claims it does in Paragraph 106. Defendants deny any and all remaining allegations in Paragraph

106 of the Complaint.

       107.    Defendants deny that Figurski assaulted Plaintiff or threatened Plaintiff’s

employment. Further, Plaintiff did not initiate an internal investigation into Figurski. Defendants

deny any and all remaining allegations in Paragraph 107 of the Complaint.

       108.    Defendants deny that Figurski assaulted Plaintiff. Defendants deny any and all

remaining allegations in Paragraph 108 of the Complaint.

       109.    Denied.


                                                 18
         Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 19 of 28




                                 DENIAL OF COUNT XIV
                                Alleged Negligent Supervision
                                  Grinage v. Extended Stay

       110.    Defendants incorporate by reference their responses to Paragraphs 1 through 109

of the Complaint.

       111.    The allegations contained in Paragraph 111 of the Complaint are conclusions of

law to which no response is required. To the extent a response is deemed necessary, they are

denied. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied. Defendants

deny any and all remaining allegations in Paragraph 111 of the Complaint.

       112.    Defendants admit that an employee named Keith lived at the location where

Plaintiff was employed. Defendants deny that his title was “corporate officer.” To the extent

Plaintiff alleges that Plaintiff made an HR complaint against Figurski, this allegation is denied.

This claim is not brought against Figurski, and thus requires no response from Figurski. To the

extent a response from Figurski is deemed necessary, the allegations are denied. Defendants deny

any and all remaining allegations contained in Paragraph 112 of the Complaint.

       113.    Admitted upon information and belief. This claim is not brought against Figurski,

and thus requires no response from Figurski. To the extent a response from Figurski is deemed

necessary, the allegations are admitted upon information and belief.

       114.    Admitted upon information and belief. This claim is not brought against Figurski,

and thus requires no response from Figurski. To the extent a response from Figurski is deemed

necessary, the allegations are admitted upon information and belief.

       115.    Defendants admit only that Figurski was not on duty at the time of Brian’s death.

This claim is not brought against Figurski, and thus requires no response from Figurski. To the

extent a response from Figurski is deemed necessary, he admits only that he was not on duty at the


                                               19
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 20 of 28




time of Brian’s death. Defendants deny any and all remaining allegations in Paragraph 115 of the

complaint.

          116.   Denied. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

denied.

          117.   Defendants lack knowledge or information sufficient to determine the truth of the

allegations in Paragraph 117 of the Complaint and thus deny the same. This claim is not brought

against Figurski, and thus requires no response from Figurski. To the extent a response from

Figurski is deemed necessary, the allegations are denied.

          118.   Defendants lack knowledge or information sufficient to determine the truth of the

allegations in Paragraph 118 of the Complaint and thus deny the same. Defendants specifically

deny the veracity of the alleged statement contained in Paragraph 118 of the Complaint. This claim

is not brought against Figurski, and thus requires no response from Figurski. To the extent a

response from Figurski is deemed necessary, the allegations are denied.

          119.   Defendants lack knowledge or information sufficient to determine what Plaintiff

believed and thus deny the allegations contained in Paragraph 119 of the Complaint. This claim

is not brought against Figurski, and thus requires no response from Figurski. To the extent a

response from Figurski is deemed necessary, the allegations are denied.

          120.   Denied. Defendants deny that Figurski ever made negative comments to Plaintiff

regarding sexual orientation. This claim is not brought against Figurski, and thus requires no

response from Figurski.      To the extent a response from Figurski is deemed necessary, the

allegations are denied.




                                                20
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 21 of 28




       121.    Denied. By way of further response, Figurski did not and does not discriminate

against others based on sexual orientation or conformity to gender roles. This claim is not brought

against Figurski, and thus requires no response from Figurski. To the extent a response from

Figurski is deemed necessary, the allegations are denied.

       122.    Defendants deny that Figurski has “discriminatory propensities.” This claim is not

brought against Figurski, and thus requires no response from Figurski. To the extent a response

from Figurski is deemed necessary, the allegations are denied. Defendants deny any and all

remaining allegations in Paragraph 122 of the complaint.

       123.    Defendants deny that Figurski discriminated against, detained, and/or assaulted

Plaintiff. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied. Defendants

deny any and all remaining allegations in Paragraph 123 of the Complaint.

       124.    Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.    To the extent a response from Figurski is deemed necessary, the

allegations are denied.

                                  DENIAL OF COUNT XV
                                  Alleged Negligent Training
                                  Grinage v. Extended Stay

       125.    Defendants incorporate by reference their responses to Paragraphs 1 through 124

of the Complaint.

       126.    The allegations contained in Paragraph 126 of the Complaint are conclusions of

law to which no response is required. To the extent a response is deemed necessary, they are

denied. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied. Defendants

deny any and all remaining allegations in Paragraph 126 of the Complaint.


                                                21
            Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 22 of 28




       127.     Admitted. This claim is not brought against Figurski, and thus requires no response

from Figurski. To the extent a response from Figurski is deemed necessary, the allegations are

admitted.

       128.     Denied. Defendants incorporate by reference their response to Paragraph 106 of

the Complaint, and note that Paragraph 106 does not discuss what Plaintiff claims it does in

Paragraph 128. By way of further response, Figurski did not and does not discriminate against

others on the basis of sexual orientation or conformity to gender roles, and at no time expressed

the opinions alleged in Paragraph 128. This claim is not brought against Figurski, and thus requires

no response from Figurski. To the extent a response from Figurski is deemed necessary, the

allegations are denied.

       129.     Defendants deny that Figurski has “discriminatory propensities.”        Defendants

incorporate by reference their responses to Paragraphs 100-101 of the Complaint. Defendants note

that Paragraphs 100-101 do not directly relate to Figurski’s ability to perform Figurski’s

employment duties. This claim is not brought against Figurski, and thus requires no response from

Figurski. To the extent a response from Figurski is deemed necessary, the allegations are denied.

Defendants deny any and all remaining allegations in Paragraph 129.

       130.     Defendants deny that Figurski discriminated against, detained, or assaulted

Plaintiff. This claim is not brought against Figurski, and thus requires no response from Figurski.

To the extent a response from Figurski is deemed necessary, the allegations are denied. Defendants

deny any and all remaining allegations in Paragraph 130 of the Complaint.

       131.     Denied. Further, this claim is not brought against Figurski, and thus requires no

response from Figurski.     To the extent a response from Figurski is deemed necessary, the




                                                22
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 23 of 28




allegations are denied. Defendants deny any and all remaining allegations in Paragraph 131 of the

Complaint.

        In response to the unnumbered paragraph below Paragraph 131 beginning with the word

“WHEREFORE,” Defendants deny Plaintiff is entitled to any judgment, award, damages, or any

other relief.

                                           FIRST DEFENSE

        Some or all of Plaintiff’s claims fail to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

        Plaintiff’s employment with ESA was “at will” and, as such, Plaintiff’s employment could

be terminated for any reason permissible under the law.

                                          THIRD DEFENSE

        All employment actions taken with respect to Plaintiff, including but not limited to

termination of employment, were based on reasonable factors and were taken for legitimate, non-

discriminatory and non-retaliatory reasons, and/or for good cause, and were not in violation of any

statute, law, regulation, or ordinance.

                                          FOURTH DEFENSE

        Any alleged injury or damage sustained by Plaintiff was caused by Plaintiff’s own conduct

or other factors not attributable to Defendants.

                                          FIFTH DEFENSE

        Plaintiff is not entitled to any relief under Title VII of the Civil Rights Act, the Americans

with Disabilities Act, the PHRA, or any other statute, law, rule, regulation, or ordinance, based on

the facts of this case.

                                          SIXTH DEFENSE




                                                   23
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 24 of 28




        At all times relevant hereto, Defendants acted without any intent to discriminate or retaliate

against Plaintiff.

                                      SEVENTH DEFENSE

        Defendant ESA maintained a policy prohibiting discrimination in the workplace and a

procedure for the resolution of complaints alleging discrimination and/or harassment, and Plaintiff

failed to take advantage of that process.

                                       EIGHTH DEFENSE

        Plaintiff did not engage in protected activity as Plaintiff did not report discrimination,

hostile work environment, and/or retaliation, or otherwise failed to take advantage of reporting

methods available to them.

                                        NINTH DEFENSE

        If any improper, illegal, or discriminatory actions were taken by ESA’s employees against

Plaintiff, such actions were outside the course and scope of those employees' employment, contrary

to ESA’s policies, and not ratified, confirmed, or approved by ESA. Thus, any such actions cannot

be attributed or imputed to ESA.

                                        TENTH DEFENSE

        Plaintiff cannot establish a prima facie case relative to any of Plaintiff’s claims, nor can

Plaintiff sustain Plaintiff’s ultimate burden of proof with respect to Plaintiff’s claims.

                                     ELEVENTH DEFENSE

        ESA did not have any actual or constructive knowledge of any of the purported harassment

or hostile work environment alleged in Plaintiff’s Complaint at any time material to the Complaint.

                                      TWELFTH DEFENSE




                                                  24
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 25 of 28




        In the event this Court or a jury determines that Defendants’ actions constitute

discrimination or retaliation, which is specifically denied, Defendants reserves the right to assert a

mixed motive defense.

                                   THIRTEENTH DEFENSE

        There is no causal connection between any alleged protected conduct engaged in by the

Plaintiff and Plaintiff’s termination, and there is no evidence of animus by the Defendants against

Plaintiff for the exercise of any right protected by Title VII of the Civil Rights Act, Americans

with Disabilities Act, Pennsylvania common law, or any other statute, law, rule, regulation, or

ordinance.

                                   FOURTEENTH DEFENSE

        Plaintiff cannot establish a prima facie case because any actions or decisions Defendants

made were based on legitimate, non-discriminatory reasons; Plaintiff cannot establish that those

legitimate, non-discriminatory reasons were pretext for discrimination.

                                     FIFTEENTH DEFENSE

        Plaintiff is not entitled to recover compensatory or punitive damages, and any allegations

with respect to these damages should be struck, because Defendant did not intentionally engage in

any unlawful employment practices with either malice or reckless disregard for Plaintiff's federally

or state-protected rights.

                                     SIXTEENTH DEFENSE

        Defendant is not liable for compensatory or punitive damages because Plaintiff has failed

to plead with particularity facts supporting these damages.

                                  SEVENTEENTH DEFENSE




                                                 25
          Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 26 of 28




       Without conceding that Plaintiff has suffered any damages as a result of any alleged

wrongdoing by Defendants, Plaintiff has failed to exercise reasonable diligence to lawfully

mitigate or minimize alleged damages. Alternatively, any claim for damages must be reduced by

any pay, benefits, or other compensation earned by Plaintiff for any period in question.

                                   EIGHTEENTH DEFENSE

       Some or all of Plaintiff’s claims are barred, in whole or in part, by the applicable statutes

of limitations and/or Plaintiff’s failure to exhaust administrative remedies.

                                   NINETEENTH DEFENSE

       Awarding compensatory, liquidated, and/or punitive damages to Plaintiff under the facts

of this matter would violate the due process clause and/or provisions of the U.S. Constitution

and/or the Constitution of the Commonwealth of Pennsylvania.

                                    TWENTIETH DEFENSE

       Upon discovery of sufficient facts, Defendant reserves the right to raise the defenses of

estoppel, laches, “unclean hands,” or “after-acquired evidence.”

                                  TWENTY-FIRST DEFENSE

       Without conceding that Plaintiff has suffered any damages as a result of any alleged

wrongdoing by Defendant, Plaintiff’s common law tort claims must fail to the extent they are

barred by the exclusivity provisions of the Pennsylvania Workmen’s Compensation Act, P.S. §

481 et seq. (2003).

                                TWENTY-SECOND DEFENSE

       Defendants deny every allegation, whether express or implied, that is not unequivocally

and specifically admitted in this Answer.

                                 TWENTY-THIRD DEFENSE




                                                 26
           Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 27 of 28




         Defendants reserve the right to assert additional defenses as discovery progresses or as

warranted by clarification of Plaintiff’s claims.

         WHEREFORE, Defendants respectfully request that Plaintiff’s Complaint be dismissed in

its entirety and that Defendants be reimbursed for all costs and expenses in defending this action,

including reasonable attorneys’ fees.

                                                     Respectfully submitted,

                                                    OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.

                                                    /s/ Jennifer G. Betts
                                                    Jennifer G. Betts, Esquire
                                                    PA I.D. # 209699
                                                    Jennifer.betts@ogletree.com

                                                    Taylor E. Gillan, Esquire
                                                    PA I.D. # 322873
                                                    taylor.gillan@ogletree.com

                                                    One PPG Place, Suite 1900
                                                    Pittsburgh, PA 15222
                                                    (412) 394-3333

                                                    Counsel for Defendants

Dated:




                                                    27
         Case 2:21-cv-00820-CB Document 8 Filed 07/27/21 Page 28 of 28




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     : CIVIL ACTION
 MATTHEW GRINAGE AKA KIMBERLY                        :
 GRINAGE,                                            : Case No. 2:21-cv-00820-CB
                                                     :
                Plaintiff,                           :
        v.                                           :
                                                     :
 EXTENDED STAY AMERICA, INC.;                        :
 MATTHEW FIGURSKI IN HIS                             :
 INDIVIDUAL CAPACITY,                                :
                                                     :
                Defendants.                          :
                                                     :


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of July, 2021, I caused Defendant’s Answer and

Affirmative Defenses to Plaintiff’s Complaint to be served via the Court’s electronic filing system

upon the following:

                                      Mart Harris
                                      The Trial Law Firm, LLC
                                      428 Forbes Avenue, Suite 1700
                                      Pittsburgh, PA 15219
                                      Attorney for Plaintiff

                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.

                                              /s/ Jenn G. Betts
                                              Jenn G. Betts

                                              Attorney for Defendants




                                                                                          47932538.1




                                                28
